FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN EDWIN RANSOM,                              No. 11-16773

               Plaintiff - Appellant,            D.C. No. 1:06-cv-00208-LJO-DLB

  v.
                                                 MEMORANDUM *
A. K. SCRIBNER; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Bryan Edwin Ransom, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

Warden Scribner acted with deliberate indifference by not requiring the proper




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sanitization of barbering tools after use by each inmate. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment to Scribner because

Ransom failed to raise a genuine dispute of material fact as to whether Scribner

knew of any problems concerning the sanitization of barbering tools during the

relevant time period. See id. at 1057 (prison official acts with deliberate

indifference only if he knows of and disregards an excessive risk to inmate health

and safety); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (to establish a

supervisor’s liability under § 1983, an inmate must demonstrate that the official

“participated in or directed the violations, or knew of the violations and failed to

act to prevent them”).

      The district court did not abuse its discretion by denying Ransom’s untimely

motion to extend the discovery deadline and for a continuance of summary

judgment. See Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100

(9th Cir. 2006) (setting forth standard of review and continuance requirements);

Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087-88 (9th Cir. 2002) (district

court did not abuse its discretion by denying request to extend discovery deadline

because moving party failed to show “good cause” to modify scheduling order).


                                           2                                    11-16773
      The district court did not abuse its discretion in denying Ransom’s motion

for appointment of counsel because Ransom failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      Ransom’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Ransom’s pending motions are denied.

      AFFIRMED.




                                         3                                    11-16773